Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16746354 filed on 01/17/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62799886, filed 02/01/2019, and claims foreign priority to EP 19218896.9 , filed 12/20/2019 (EPO).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation phrase “wherein the 2fixed assembly includes a base, the base has a protrusion, and the protrusion and the 3concave groove are located on the first side of the movable assembly”. However, this phrase limitation is confusing because it is unclear how it can be understood and treated. Specifically, it is unclear if the 2fixed assembly has a base, which has a protrusion, then how can the protrusion be 3 located on the first side of the movable assembly, together with the concave groove? How can this protrusion simultaneously be located on both  the fixed assembly and the movable assembly? The above limitation phrase will be treated broadly such that the protrusion can be in vicinity of the front side of the movable assembly. It is suggested to amend the claim in order to remove the indefiniteness issue. 
Claim 20 depends on claim 19 and therefore inherits the same deficiency.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekimoto et al (hereafter Sekimoto) US 20170235095 A1. 
In regard to independent claim 1, Sekimoto teaches (see e.g. Figs. 1-10) an optical element driving mechanism (camera module with driving mechanism/device e.g. 20, 30, 50,60, 9, 9”, 9’’’, Abstract, paragraphs [01, 16-17, 42-50, 58-64, 67, 81, 85-88], as depicted in Figs. 1-5, 8-9), comprising:  2an optical element, having an optical axis (i.e. movable lens 1a,15 with optical axis as depicted in e.g. Figs. 1-4, 9, paragraphs [42-50, 58-64, 85-88]):  
3a fixed assembly (cover2, substrate 3, fixed lens 1b’, fixed portion 6, e.g. Figs. 1-4, 9, paragraphs [42-50, 58-64, 85-88]);  
4a movable assembly, movably with respect to the fixed assembly and 5configured to hold the optical element (movable portion 4,4’’’ 4a-c, also lens holder 15 with 1a, e.g. Figs. 1-4, 9, moving with respect to fixed assembly 2,3,1b’, 6, and holding 1a, see paragraphs [42-50, 58-64, 85-88]);  
6a driving assembly (lens driving device 9, 9’’’, e.g. Figs. 1-4, 9, paragraphs [42-50, 58-64, 85-88]), configured to drive the movable assembly to move relative 7to the fixed assembly (i.e. as 9, 9’’’ moves movable assembly relative to fixed parts, see  Figs. 1-4, 9, paragraphs [42-50, 58-64, 85-88]); and  
8wherein when viewed along the optical axis, the optical element driving 9mechanism has a rectangular structure (i.e. as depicted in e.g. Figs. 1, 4 as same for embodiments in Figs. 5, 8 and 9, paragraphs [42-50, 58-64, 67, 81, 85-88]), which has a long side and a 10short side, and a 
1 Regarding claim 2, Sekimoto teaches (see e.g. Figs. 1-10) that the 2optical element includes a first section , a second section and a central section disposed 3between the first section and the second section (e.g. as optical element 1a, 15,  has top, middle and bottom sections as depicted in Figs. 3, 5, 8-9, paragraphs [42-50, 58-64, 67, 81, 85-88]), wherein when viewed in a direction 4perpendicular to the optical axis, a maximum size of the first section is different from 5a maximum size of the second section (i.e. as maximum size of top section is different from max size of bottom section, as depicted in Figs. 3, 5, 8-9), the central section has an intermediate surface 6that is not parallel to the optical axis (i.e. as middle section has surface(s0 not parallel to optical axis of 1a, as depicted in Figs. 3, 5, 8-9), the fixed assembly has a fixed assembly 7opening (i.e. as 2 has top opening for lens 1a and bottom opening for accommodating elements on 3, as depicted in e.g. Figs. 1, 3, 9), and the movable assembly has a moving assembly opening for 8accommodating the optical element and corresponding to the optical axis (i.e. as 4,4’’’ has opening for accommodating 15, 1a, corresponding to optical axis as depicted in e.g. Figs. 3, 8-9,  paragraphs [42-50, 58-64, 67, 81, 85-88]);  
9wherein when viewed in the direction perpendicular to the optical axis, a 10maximum size of the fixed assembly opening is different from a maximum size of the 11moving assembly opening (i.e. as depicted in Figs. 1, 3, 9 as opening in e.g. 2 is different than opening in 4, 4’’’), and the central section is located between the moving 12assembly opening and the fixed assembly opening (i.e. as depicted in Figs. 1, 3, 9 as middle section of 1a, 15, between opening in  2 and opening in 4, 4’’’).  
1 Regarding claim 3, Sekimoto teaches (see e.g. Figs. 1-10) that wherein the 2first section includes a first lens barrel and a first lens (i.e. as top part of 15 with top lens in 1a, as depicted in e.g. Figs.3, 8-9), the second section includes a 3second lens barrel and a second lens (i.e. as bottom part of 15 with bottom lens 1a, as depicted in e.g. Figs.3, 8-9), and 
1 Regarding claim 4, Sekimoto teaches (see e.g. Figs. 1-10) that the 2movable assembly includes a lens holder (i.e. as movable element 4, 4’’’ with 4f, 4b lens holding portion, holding lens barrel 15, e.g. Figs. 3, 9, paragraphs [58-64, 67, 81, 85-88]), and the lens holder is fixedly connected to 3at least one of the first lens barrel, the second lens barrel and the central section by an 4adhesive element (i.e. as 4’’’ with 4f is fixedly connected to top, bottom and middle section of 15 by adhesive 16, paragraphs [85-88], e.g. Fig. 9).  
1 Regarding claim 5, Sekimoto teaches (see e.g. Figs. 1-10) that the 2lens holder  (4, 4’’’, 4f, 4b) ) further includes a body and a contacting portion (i.e. as body of 4b, 4f, and contacting portion of 4f, as depicted in Fig. 9, paragraphs [85-88]), and the contacting 3portion is disposed between the optical element and the body (i.e. as contacting portion of 4f is between 15, 1a and body 4b, as depicted in Fig. 9), so that a gap is formed 4between the central section and the movable assembly, and the adhesive element is 5disposed in the gap (i.e. gap between central portion of 15, 1a and 4, 4’’’, 4f,fb with adhesive 16 disposed, as depicted in Fig. 9, e.g. paragraphs [85-88]).  
1 Regarding claim 6, Sekimoto teaches (see e.g. Figs. 1-10) that in the 2movable assembly has a first surface and a second surface perpendicular to each 3other (i.e. as e.g. 15 has first and perpendicular second surface, as depicted in e.g. Fig. 9), a first portion of the adhesive element is connected to the first surface, a second 4portion of the adhesive element is connected to the second surface, and the first 5portion is larger than the second portion (i.e. as since 16 is elongated in optical axis direction, a larger portion of 16 is contacting first surface than the second portion of 16 contacting the second surface, as depicted in e.g. Fig. 9, also paragraphs [85-88]) .  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al. (hereafter Sekimoto) US 20170235095 A1. 
1 Regarding claim 21, Sekimoto teaches (see e.g. Figs. 1-10)  that the 2optical element driving mechanism is disposed on an electronic device (as camera module with driving mechanism/device e.g. 20, 30, 50,60, with 9, 9”, 9’’’ is mounted in electronic apparatus e.g. mobile phone, Abstract, paragraphs [01-02, 05, 16-17, 42-50, 58-64, 67, 81, 85-88, 103], as depicted in Figs. 1-5, 8-9), but is silent that the long 3side of the optical element driving mechanism  (long side of 20, 30, 50, 60) and a long side of the electronic device 4are not parallel (as Sekimoto does not specify the arrangement and/or orientation of the camera module with driving device in the electronic device). 
However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because mere orientation of the camera module with lens driving device in the electronic .

Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-18 depend on objected to claim 7 and are objected at least for the reasons stated supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haruguchi et al. “Camera Module” US 20130287383 A1 also discloses features of instant invention (see Figs. 1-7 and their descriptions). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872